Tom Glaze, Justice, dissenting in part. The majority relies on Arkansas State Highway Commission v. First Pyramid Life Ins. Co. of America, 265 Ark. 417, 579 S.W.2d 587 (1979) (First Pyramid), wherein this court held that neither party to a condemnation case is bound by rejected opinions of expert witnesses employed by them to appraise property being condemned and cannot be prejudiced by the admission in evidence of rejected appraisals made at their instance. The court reasoned that the testimony of such experts is “not pertinent to the issue of just compensation.” Such reasoning, especially in cases like the one before us now, makes absolutely no sense. Here, the Highway Commission’s original expert, Mr. Sanson, appraised the land in question as being worth $233,600. The Commission heavily relied upon Sanson’s appraisal by commencing this condemnation suit and depositing $233,600 as estimated just compensation into the court registry. The state’s depositing of this amount is one of five requirements the state must meet before it has the right to enter and take possession of the properties of the condemnees-landowners. See Ark. Code Ann. §§ 27-67-312 and -314 (1987). The significance of such a deposit is emphasized by the fact that title to the land vests in the Commission when it makes the deposit with the court. Ark. Code Ann. § 27-67-315 (1987); see also Ark. Code Ann. § 27-67-319 (1987). In view of Arkansas’s statutory condemnation procedure, it appears obvious the deposit amount made by the state is relevant when determining all facets of the taking of a landowner’s property. If the Highway Commission had rejected Sanson’s appraisal rather than relying upon it when taking the appellees’ lands, I could argue that such an appraisal was not relevant — or “pertinent” as this court said in First Pyramid. However, when the Commission accepted and relied upon San-son’s appraisal when taking appellees’ lands, I fail to understand how this court can ignore the value given the condemned lands by Sanson. The Highway Commission’s reliance on Sanson’s appraisal was even greater in the present case than in most. Here, the Commission condemned appellees’ lands in connection with a project that would allow it to obtain 90% in federal funds to underwrite the cost of acquisition of the right-of-way. Federal law, the Uniform Relocation Assistance and Real Property Act of 1970 (42 U.S.C. § 4651, et al.), required the Commission in this case to give the condemned (landowners) a statement of just compensation. The Commission complied with this federal requirement and in doing so, based its statement of just compensation upon Sanson’s appraisal of damages to be $233,600 — the same appraisal and amount the Commission first used in commencing this suit and taking the appellees’ lands. In conclusion, the majority court attempts to shore up the faulty reasoning in First Pyramid by citing Justice George Rose Smith’s dissent in Arkansas Highway Comm’n v. Phillips, 252 Ark. 206, 478 S.W.2d 27 (1972). The most that I can discern from Justice Smith’s dissent is that some policy reason should be adopted to exclude expert opinion testimony like that which is in issue in condemnation cases here. Justice Smith adds that such opinion evidence should not be admissible when there is no reason to suspect any wrongdoing on the part of the Commission. In my view, these arguments are simply unconvincing. The Commission thoroughly relied on Sanson’s appraisal when it satisfied their purposes in applying for federal funds and taking the appellees’ lands, and I believe the appellees are thoroughly justified in relying on that same evidence to show just compensation for the land. While I do not believe this court necessarily needs to overrule its decision in First Pyramid in order to affirm this case, I would have no reluctance to do so. The Phillips case, overruled by First Pyramid, certainly supported the admissibility of such expert appraisal and I have no hesitancy in returning to that view. For the reasons above, I would affirm. Hickman, J., joins this dissent.